DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/26/2019, 10/29/2019, and 5/13/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/20/2014. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	Restriction/Election of Species
Applicant's election without traverse of Species II (Claims 1, 2, 4-9, 11, and 13-20) in the reply filed on 3/9/2021 is acknowledged and is made FINAL.

Status of Application
Claims 1-20 are pending. Claims 3, 10, and 12 have been withdrawn from consideration. Claims 1, 19, and 20 are the independent claims. This Non-Final Office action is in response to the “Election of Species” received on 3/9/2021. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 5-6 contain the terms “and/or” which is considered alternative formats and while these types of terms are allowed in claim language, they do provide the Office with a choice of examining either alternative presented. Further, using multiple “and/or “s in depending claims renders the claims indefinite. For example, in claim 5, “user 
Claim 16 states “wherein a plurality of action logs each corresponding to a different time period are provided from a single user of the plurality of users” and it is unclear what is provided, to who, and what “provided” means. Does this mean merely available, requested, or sent out? As currently presented, Claim 16 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any history as an activity log. Appropriate action is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11, and 13-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing and generating data for displaying.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform processing and generating data for displaying steps. The processing circuit in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and generating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Dependent claim(s) 2, 4-9, 11, and 13-17 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with clams 1, 19, and 20.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and actually displaying the data. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11, 13-17, and 19-20 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Votaw et al. (United States Patent Publication 2015/0088704).
With respect to Claim 1: Votaw discloses “An information processing apparatus comprising” [Votaw, Abstract, ¶ 0162 and Figures 20]; 

“the activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13];
“and generate information for displaying representations of the recognized activities of the plurality of users in relation to a map by using specified criteria” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 2: Votaw discloses “The information processing apparatus according to claim 1, wherein the representations of the recognized activities of the plurality of users are displayed as visual information overlaid upon the map” [Votaw, Abstract, ¶ 0117, 0130, and Figures 10-13].
With respect to Claim 4: Votaw discloses “The information processing apparatus according to claim 1, wherein the criteria are automatically specified or manually specified by a user” [Votaw, ¶ 0041, 0060, 0130, and 0154].
With respect to Claim 5: Votaw discloses “The information processing apparatus according to claim 4, wherein the criteria are related to activities, days of the week, time periods, and/or user attributes” [Votaw, ¶ 0041, 0060, 0130, 0109, and 0154].
With respect to Claim 6: Votaw discloses “The information processing apparatus according to claim 5, wherein the user attributes are related to an age, a gender, and/or an occupation" [Votaw, ¶ 0041, 0060, 0130, 0109, and 0154].
Claim 7: Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of the plurality of users comprises location information of the plurality of users” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 8: Votaw discloses “The information processing apparatus according to claim 7, wherein the representations of the recognized activities of the plurality of users are displayed in correspondence with relative locations on the map in accordance with the location information of the plurality of users” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 9: Votaw discloses “The information processing apparatus according to claim 8, wherein the representations of the recognized activities of the plurality of users are displayed as visual information overlaid upon the map” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 11: Votaw discloses “The information processing apparatus according to claim 9, wherein the visual information comprises a pattern map having respective patterns designating respective recognized activities” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 13: Votaw discloses “The inforn1ation processing apparatus according to claim 9, wherein the representations of the recognized activities are each individually selectable for display or non-display upon the map” [Votaw, ¶ 0041, 0060, 0109, 0130, and 0154].
With respect to Claim 14: Votaw discloses “The information processing apparatus according to claim 9, wherein the representations of the recognized 
With respect to Claim 15: Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of the plurality of users is provided from the plurality of users as action logs” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 16: Votaw discloses “The information processing apparatus according to claim 15, wherein a plurality of action logs each corresponding to a different time period are provided from a single user of the plurality of users” [Votaw, Abstract, ¶ 0094-0098, 0109, 0117, 0130, and Figures 10-13].
With respect to Claim 17: Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of each one of the plurality of users comprises information obtained from at least one sensor” [Votaw, ¶ 0046, 0070, 0082, 0117, 0130, and Figures 10-13].
With respect to Claim 19: all limitations have been examined with respect to the apparatus in claims 1-2, 4-9, 11, and 13-17. The method taught/disclosed in claim 19 can clearly perform on the apparatus of claims 1-2, 4-9, 11, and 13-17. Therefore claim 19 is rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the apparatus in claims 1-2, 4-9, 11, and 13-17. The medium taught/disclosed in claim 20 can clearly perform on the apparatus of claims 1-2, 4-9, 11, and 13-17. Therefore claim 20 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 18 is rejected under 35 USC 103 as being unpatentable over Votaw et al. (United States Patent Publication 2015/0088704) in view Xing et al. (United States Patent Publication 2013/0159234).
With respect to Claim 18: While Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of each one of the plurality of users comprises information obtained from at least GPS, financial and social management systems” [Votaw, Abstract, ¶ 0094-0098, 0109, 0117, 0130, and Figures 10-13];
Votaw does not specifically state other types of sensors.
Xing, which is also user activity detecting module and further teaches using “an acceleration sensor” [Xing, ¶ 0027 and 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xing into the invention of Votaw to not only include data from GPS, social and financial management systems as Votaw discloses  but to also gather information from other sensors, such as an acceleration sensor as taught by Xing with a motivation of creating a more robust system that allows for more in depth detail about where a user is and what a user is doing [Xing, Abstract]. Additionally, the claimed invention is merely a combination of old, well known elements such as activity detection and display and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669